DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The current application contains claims directed to the following patentably distinct Species Groups and Species:
Species Group I is directed to structures comprised contact plugs to lower portions of the structures and not having relay’ plugs; Species Group I contains Species I-1 – I- 2:
Species I-1 is shown in Fig. 8; it contains two contact plugs 171, 172.
Species I-2 is shown in Figs. 11-15; it contains a single contact plug (173, 174, 175, 176, or 177, accordingly; each plug is connected to a specified region of structures of Figs. 11-15, where Figs. 11-15 also have other differences related to disposition of various layers).
Species Group II is directed to structures comprised relay plugs and not having contact plugs to lower portions of the structures; Species Group II contains one Species II-1 shown in Figs. 16-18 that comprised a single relay plug (182, 183, or 184, each connected to a corresponding region of Figs. 16-18).
Species Group III is directed to structures comprised relay plugs and contact plugs to lower portions of the structures; Species Group III contains Species III-1 
Species III-1 is shown in Fig. 1; it has three contact plugs 171-173 to a lower portion of a structure and two relay plugs.
Species III-2 is shown in Fig. 6; it has two contact plugs (171, 172) to specified regions of a lower portion of a structure and one relay plug 181.
Species III-3 is shown in Figs. 7 and 9; it contains one contact plug 171 or 172 to a specified region of a lower portion of a structure and one relay plug 181 or 182 connected to a specified region.
Species III-4 is shown in Figs. 20-23; it contains 4 contact plugs to lower portion of the structure and two relay plugs 185 and 186.
The Species Groups and their Species are independent or distinct because of the differences shown above (plus other differences described by the specification). In addition, these Species Groups and their Species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Species Group and a single disclosed Species related to the chosen Species Group, for prosecution on the merits, to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim directed to all Species Groups.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least some of the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of a single species group and its single species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/05/22